Title: To James Madison from Thomas Jefferson, 23 January 1809
From: Jefferson, Thomas
To: Madison, James



Jan. 23. 09.

In the wild range which Tatham’s head takes, he often hits on good ideas.  Those explained in the within letter merit real attention.  He knows the localities of that quarter; & should the idea of an artificial bason on the Middle grounds be found impracticable (for want of foundation) Lynhaven bay, deepened at it’s entrance becomes the sole resource for defending the Chesapeake; & the connection proposed between that & the Eastern branch is easy & indispensable: that also with Curratuck would be highly important.  Affectte. salutns
